DETAILED ACTION
Claim Status
Claims 1-3, 5, 7-10, 12-13, 15, 17-19, 21, 53, 74, 76, 90, 96 are pending.  Claims 4, 6, 11, 14, 16, 20, 22-52, 54-73, 75, 77-89, 91-95 are cancelled.  Claims 1-3, 5, 7-10. 12-13, 15, 17-19, 21, 53, 74, 76, 90, 96 are under current examination.

Information Disclosure Statement
By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority

This application claims benefit as a CON of 14/963,881 (filed 12/09/2015; issued as US-10328026) which is a CON of 14/215,569 (filed 03/17/2014; issued as USPAT-9216155) which is a DIV of 13/522,827 (issued as 10/15/2012;  ABN) which is a 371 of PCT/US11/21753 (filed 01/19/2011).  The instant application also claims benefit from provisional US applications 61296373 (filed 01/19/2010) and  61365987 (filed 07/20/2010) and 61424904 (filed 12/20/2010).  The instant application has been granted the benefit date, 19 January 2010, from the provisional US application 61/296,373.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Wolfrum
Claims 1-3, 7, 9-10, 96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolfrum et al. (Nature Biotechnology. October 2007; 25(10): 1149-1157).
Claim 1 is directed to a structure comprising: 
a nanostructure core; 
a shell comprising a lipid surrounding and attached to the nanostructure core; 
and an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.
Claim 2 is directed to a structure comprising: 
a nanostructure core; 
a hydrophobic shell surrounding the nanostructure core; and 
an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.
Claim 3 is directed to a structure comprising: 
a nanostructure core; and 
a cholesterol-modified oligonucleotide associated with the nanostructure core.
Wolfrum et al. teach “Figure 2 Lipid-conjugated siRNAs (siRNA-apoM) associate with lipoproteins” (page 1151, Fig. 2 legend).  Figure 1 of Wolfrum et al. teach a variety of lipid conjugated siRNA structures, including cholesterol.  Wolfrum et al. teach “Lipophilic-siRNA conjugates bind to LDL and HDL particles” (page 1150, col.1, 2nd paragraph).

Accordingly, Wolfrum et al. anticipate nanostructures of the instant claims. 

Kim
Claims 1-2, 7, 12-13, 19, 90, 96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (Molecular Pharmaceutics. 2008; 5(4): 622-631).
Claim 1 is directed to a structure comprising: 
a nanostructure core; 
a shell comprising a lipid surrounding and attached to the nanostructure core; 
and an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.
Claim 2 is directed to a structure comprising: 
a nanostructure core; 
a hydrophobic shell surrounding the nanostructure core; and 
an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.
Kim et al. teach “Cationic solid lipid nanoparticles (SLN), reconstituted from natural components of protein-free low-density lipoprotein, were used to deliver small interfering RNA (siRNA)” (abstract). Figure 1 of Kim et al. show a diagram of their structures, which seem to include a nanostructure core, a lipid shell, and a siRNA 
Kim et al. indicates that the anti-VEGF siRNA was capable of modulating expression in the range that meets the limitations of claim 96.
Accordingly, Kim et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Thaxton & Wolfrum 
Claims 1-3, 5, 7, 9, 10, 12-13, 15, 17-19, 21, 53, 90 and 96  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thaxton et al. (J. Am. Chem. Soc. 2009; 131: 1384-1385, published on web 9 January 2009) in view of Wolfrum et al. (Nature Biotechnology. October 2007; 25(10): 1149-1157).
Claim 1 is directed to a structure comprising: 
a nanostructure core; 
a shell comprising a lipid surrounding and attached to the nanostructure core; 
and an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.
Claim 2 is directed to a structure comprising: 
a nanostructure core; 
a hydrophobic shell surrounding the nanostructure core; and 
an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol.

a nanostructure core; and 
a cholesterol-modified oligonucleotide associated with the nanostructure core.
Claim 5 is directed to a nanostructure comprising an oligonucleotide adapted to regulate gene expression, and apolipoprotein A1.
Thaxton et al. teach spherical high-density lipoprotein (HDL) nanoparticles (Scheme 1, page 1384).  Scheme 1 provides a diagram that shows a nanostructure core and a shell comprising a lipid attached to the nanostructure core.  Scheme 1 also seems to show that the phospholipids have a tail-to-tail arrangement typical of lipid-bilayer structures.  Furthermore, Scheme 1 indicates that these nanoparticles comprise the lipids of claims, 18-19.  Scheme 1 shows there is a lipid bilayer structure, which is physisorbed to the core, thereby satisfying limitations of claims 12, 13.   Scheme 1 also indicates apolipoprotein A1 (apoA1) is part of the structure.  Additionally, the HDL is associated with at least a portion of the structure (Scheme 1).   Thaxton et al. indicates that ~80-160 phospholipids per nanoparticle, thereby suggesting the limitations of claim 17.   Thaxton et al. indicate that their nanoparticles have a cholesterol binding Kd of 3.8 +/- 0.8 nM (page 1385, col.1, 1st full paragraph), thereby suggesting the limitations of claim 9. Additionally, the structure of Scheme 1 shows phospholipids with (hydrophilic) phosphate heads adsorbed to the gold core and their (hydrophobic) tails pointing away from the core, thereby suggesting the limitations of claim 53.
While Thaxton et al. indicate that their nanoparticles could prove interesting for the development of therapeutic agents (page 1385, col.1, last paragraph).  Thaxton et al. do not specify which types of therapeutic agents these might be.
nd paragraph).
Accordingly, a skilled artisan would combine the teachings of Thaxton with Wolfrum to deliver the cholesterol-conjugated siRNA molecules (as taught by Wolfrum)  by formulating these siRNA-Chol conjugates with the HDL-nanoparticles of Thaxton.
As Thaxton et al. indicate that their nanoparticles have a strong binding affinity for cholesterol, a skilled artisan would understand that one potential use for Thaxton’s nanoparticles would be to deliver cholesterol-conjugated therapeutics.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a structure comprising: a nanostructure core; a shell comprising a lipid surrounding and attached to the nanostructure core; and an oligonucleotide adapted to regulate gene expression associated with at least a portion of the shell, wherein the structure is adapted to sequester cholesterol and the intended use of this structure  would be for gene therapy methods that inhibit gene expression.
Thaxton indicates that thiol- and amino-functionalized lipids were used to attach to the gold particles (page 1384, col.1, last paragraph), thereby suggesting the limitations of claims 18-19 & 53.  Furthermore, Thaxton et al. indicates that both covalent and physisorbtion are used to attach different lipids (page 1384, bridging columns 1-2), thereby suggesting the limitations of claim 21.

Thaxton et al. teach lipids are adsorbed to core (page 1384, col.2), thereby suggesting limitations of claims 21. 
Thaxton et al. teach antisense-DNA and siRNA, thereby suggesting limitations of claim 10.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (nanostructure core, lipid shell attached to nanostructure core, and cholesterol-conjugated siRNA-oligonucleotide adapted to regulate gene expression) are taught by Thaxton or Wolfrum and further they are taught in various combinations and are shown to be used as nucleic acid delivery vehicles.  It would be therefore predictably obvious to use a combination of these elements in a structure used for antisense delivery.  Therefore, a combination of these limitations in various combinations would be prima facie obvious reading the Supreme Court’s KSR decision regarding rationales to combine known elements.
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Thaxton teach that binding cholesterol to their nanoparticles would be highly successful. 
prima facie obvious over the structure of the instant application.

Thaxton, Wolfrum & Akhtar
Claims 8, 74 and 76  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thaxton et al. (J. Am. Chem. Soc. 2009; 131: 1384-1385, published on web 9 January 2009) in view of Wolfrum et al. (Nature Biotechnology. October 2007; 25(10): 1149-1157) as applied to claim 2 and further in view of Akhtar et al. (J Clin Invest. 2007; 117(12): 3623-3632).
Claims 8, 74 and 76 are directed to kits used to treat diseases, specifically prostate cancer. Claim 8 is dependent from claim 2.  Claim 2 was suggested by Thaxton in view of Wolfrum, as described above.
However, the composition of claim 2 was suggested to be an anti-apoB siRNA nanoparticle.  The composition of Thaxton in view of Wolfrum was not described as  being part of a kit to treat disease.
However, Akhtar et al. teach using anti-apoB siRNA to treat disease (page 3626, col.2, 1st parag.) and also suggest that anti-VEGF siRNA can be used to treat prostate cancer.   A person of ordinary skill in the art would understand that the general instructions in Akhtar for using the siRNA therapies would be sufficient to suggest instructions recited by claim 8.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to produce a kit for treating prostate cancer using the composition suggested by Thaxton in view of Wolfrum.

Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (nanostructure core, lipid shell attached to nanostructure core, and cholesterol-conjugated siRNA-oligonucleotide adapted to regulate gene expression; instructions for treating disease/cancer with siRNA) are taught by Thaxton or Wolfrum or Akhtar and further they are taught in various combinations and are shown to be used as kits for nucleic acid delivery vehicles.  It would be therefore predictably obvious to use a combination of these elements in a kits for antisense therapy.  Therefore, a combination of these limitations in various combinations would be prima facie obvious reading the Supreme Court’s KSR decision regarding rationales to combine known elements.
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Thaxton and Wolfurm and Akhtar teach that treating diseases (including cancer) with siRNA would be highly successful. 
Therefore the kit as taught by Thaxton et al. in view of Wolfrum et al. and in view of Akhtar would have been prima facie obvious over the kit of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633